Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144966                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  WESTFIELD INSURANCE COMPANY,                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                 SC: 144966
                                                                    COA: 300941
                                                                    Antrim CC: 10-008571-CK
  KEN’S SERVICE and MARK ROBBINS,
            Defendants-Appellants.

  ____________________________________/

        On order of the Court, the application for leave to appeal the March 8, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH and MARILYN KELLY, JJ., would grant leave to appeal.

       HATHAWAY, J., not participating because she has a professional relationship with a
  member of a law firm involved in this matter.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2012                    _________________________________________
           h1024                                                               Clerk